06-4954-cv
Guyden v. Aetna


                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                                  _____________________

                                       August Term, 2007
  (Argued: March 28, 2008                                             Decided: October 2, 2008)
                                     Docket No. 06-4954-cv
                                    _____________________


                                      LINDA C. GUYDEN,

                                                      Plaintiff-Appellant,

                                               -v.-

                                          AETNA INC.,

                                                      Defendant-Appellee.

                                   _______________________



BEFORE: POOLER, HALL, Circuit Judges, and GLEESON, District Judge.*

                                   _______________________

        Based on an arbitration agreement, the district court dismissed Plaintiff-Appellant Linda

Guyden’s claim against Defendant-Appellee Aetna, Inc. for terminating her employment in

violation of the whistleblower protection provision of the Sarbanes-Oxley Act. On appeal,

Guyden argues that SOX whistleblower claims are nonarbitrable, and she further contends that

the procedural limitations imposed by the arbitration agreement will prevent her from vindicating


        *
       The Honorable John Gleeson, of the United States District Court for the Eastern District
of New York, sitting by designation.

                                                1
her statutory rights. We hold that claims brought under the Sarbanes-Oxley Act are arbitrable,

and we further hold that the specific arbitration process established by the arbitration agreement

at issue provides Guyden with an adequate opportunity to enforce her statutory rights.

Accordingly, the judgment of the district court is AFFIRMED.

_______________________


               Eric J. Grannis, New York, N.Y., for Plaintiff-Appellant.

               Willis J. Goldsmith (Wendy C. Butler, on the brief), Jones Day, New York, N.Y.,
               for Defendant-Appellee.

               Jonathan L. Snare, Acting Solicitor of Labor, Steven J. Mandel, Associate
               Solicitor, Ellen R. Edmond, Counsel for Whistleblower Programs, Roger W.
               Wilkinson, Attorney, U.S. Department of Labor, Washington, D.C., for Amicus
               Curiae Secretary of Labor.

_______________________



HALL, Circuit Judge:

       Plaintiff-Appellant Linda Guyden sued Defendant-Appellee Aetna, Inc. for terminating

her employment in violation of the whistleblower protection provision of the Sarbanes-Oxley

Act. Based on an arbitration clause in an agreement between Guyden and Aetna, the district

court dismissed the complaint in favor of arbitration. On appeal, Guyden argues that her

whistleblower claim under the Sarbanes-Oxley Act is nonarbitrable because arbitration is

inconsistent with the purpose and structure of the Act. She also challenges the specific

arbitration procedures established by the arbitration agreement, claiming that the procedural

limitations it imposes will prevent her from vindicating her statutory rights. We hold that claims



                                                 2
brought under the Sarbanes-Oxley Act are arbitrable, and we further hold that the specific

arbitration process established by the arbitration agreement at issue provides Guyden with an

adequate opportunity to enforce her statutory rights. Accordingly, the judgment of the district

court is AFFIRMED.



                                        BACKGROUND

                             I. Guyden’s Relationship with Aetna1

       In January 2004, Guyden joined Aetna as its Director of Internal Audit. Soon after

starting, Guyden alleges that she discovered that Aetna’s Internal Audit Department was

“ineffective, demoralized, and without independence or objectivity.” According to Guyden’s

complaint, these problems were so serious that she believed that Aetna was in danger of violating

the Sarbanes-Oxley Act of 2002, Pub. L. No. 107-204, 116 Stat. 745 (2002) (“SOX”). SOX, and

regulations promulgated thereunder, require corporate officers to report on the effectiveness of

internal controls over financial reporting, and they prohibit those officers from characterizing the

controls as “effective” if “there are one or more material weaknesses . . ..” 17 C.F.R. §

229.308(a)(3). Guyden claims that she reasonably believed that Aetna was at risk of violating

this regulation because (1) the Internal Audit Department was ineffective, and (2) that

ineffectiveness, if left unaddressed, would become a material weakness in the company’s internal

controls.



       1
         Because the district court dismissed Guyden’s complaint without addressing its merits,
we treat the allegations therein as true. See State Employees Bargaining Agent Coal. v. Rowland,
494 F.3d 71, 77 (2d Cir. 2007) (“Because the case comes to us after the denial of a motion to
dismiss, we accept as true the facts as they are alleged in the amended complaint . . ..”).

                                                 3
           Guyden responded by attempting to rehabilitate the Internal Audit Department. In need

of more resources and greater authority to make changes within the Department, she also brought

her concerns to the attention of senior management. During the course of her discussions with

senior management about those concerns, Guyden and management clashed over a number of

issues, including the possibility of an outside audit and Guyden’s efforts to restructure her

Department. Over the spring of 2004, Guyden sought assistance from Aetna’s Chief Financial

Officer, Alan Bennett. Guyden found Bennett’s response wanting, and on August 16, 2004, she

raised her concerns to Chairman and Chief Executive Officer John (“Jack”) Rowe, President Ron

Williams, and General Counsel Lou Briskman. About one week after this meeting, Bennett gave

Guyden a “withering” performance review, despite having given her a positive review one month

earlier.

           Guyden eventually prevailed in hiring an outside auditor to review Aetna’s internal

controls. According to the complaint, senior management prevented the distribution of the

outside auditor’s report until September 30, 2004, one week after the Audit Committee had held

its scheduled meeting. That Committee’s next scheduled meeting was to take place on

December 2, 2004. Guyden planned to discuss her concerns with the Committee at that meeting,

where she also hoped to present the outside auditor’s report.

           Ten days before the meeting, however, Aetna terminated Guyden’s employment. After

being terminated, Guyden requested to speak at the Audit Committee meeting about her

concerns. Senior management denied that request. Guyden believes that Aetna fired her to

prevent her from bringing attention to deficiencies in Aetna’s internal controls, and she points to




                                                   4
management’s refusal to allow her to speak at the Committee meeting as evidence of its desire to

prevent further discussion of her concerns.



                              II. Guyden’s Lawsuit Against Aetna

       A.      Guyden’s Complaint

       Within ninety days of Aetna’s termination of her employment, Guyden filed an

administrative complaint with the Secretary of Labor alleging that Aetna’s action had violated

the SOX whistleblower protection provision, 18 U.S.C. § 1514A. Section 1514A prohibits

public companies from “discharg[ing] . . . an employee . . . because of any lawful act done by the

employee . . . to provide information . . . regarding any conduct which the employee reasonably

believes constitutes a violation of [federal securities law], when the information or assistance is

provided to . . . a person with supervisory authority over the employee . . ..” 18 U.S.C. §

1514A(a)(1)(C). An aggrieved employee may file an administrative complaint with the Secretary

of Labor, and if the Secretary takes no action on the complaint within 180 days, the employee

may bring an action in federal district court. Id. § 1514A(b)(1). When the Secretary did not act

on Guyden’s administrative complaint within 180 days, she filed this action in the district court.



       B.      Aetna’s Motion to Dismiss

       Shortly after Guyden filed her complaint, Aetna moved to dismiss the complaint and

compel arbitration based on an arbitration agreement that Guyden had signed. In support, Aetna

filed several documents reflecting Guyden’s agreement to arbitrate employment-related disputes.

For example, Aetna filed Guyden’s signed application for employment, which stated that Guyden


                                                 5
understood that if she were “offered employment [at Aetna], a condition of the offer and [her]

acceptance [was] that [she] agree[d] to use Aetna’s mandatory/binding arbitration program rather

than the courts to resolve employment-related legal disputes.” Similarly, the offer letter Aetna

issued to Guyden stated that “[t]his offer and [Guyden’s] acceptance of that offer also are

contingent upon [her] agreement to use the Company’s mandatory/binding arbitration program

rather than the courts to resolve employment-related legal disputes.”

       Guyden later signed other documents that further delineated the “mandatory/binding

arbitration program” applicable to any employment-related disputes. On April 22, 2004, Guyden

signed a stock incentive agreement that included a mandatory arbitration agreement (“the

Agreement”). The signature page included a statement that “Grantee has accepted the stock

option award and agrees to be bound by all its terms and conditions including mandatory binding

arbitration of employment related disputes . . ..” Guyden does not challenge the existence of the

arbitration agreement.

       The Agreement stated that “all employment-related legal disputes between [Guyden and

Aetna] will be submitted to and resolved by binding arbitration . . ..” The only employment-

related disputes not included in this requirement were workers’ compensation claims,

unemployment compensation claims, and Employment Retirement Income Security Act

(“ERISA”) claims. Disputes over whether the Agreement applied in a particular case were to be

submitted to the arbitrator. Arbitration was to be administered by the American Arbitration

Association and is subject to its National Rules.

       Three components of the arbitration process established by the Agreement are of

particular importance to Guyden’s challenge: the allowance for limited discovery, the


                                                    6
requirement of confidentiality of the proceedings, and the provision for an abbreviated written

decision (the “brief summary” requirement). With respect to discovery, the Agreement allows

each party “limited pre-hearing discovery.” More specifically, each party “may take the

deposition of one person and anyone designated by the other as an expert witness.” Each party

“also has the right to submit one set of ten written questions (including subparts) to the other

party, which must be answered under oath, and to request and obtain all documents on which the

other party relies in support of its answers to the written questions.” The Agreement further

states that “[a]dditional discovery may be permitted by the arbitrator upon a showing that it is

necessary for that party to have a fair opportunity to present a claim or defense.” Regarding

confidentiality, the Agreement provides that “[a]ll proceedings, including the arbitration hearing

and decision, [would be] private and confidential . . ..” Finally, the “brief summary” provision of

the Agreement states that the arbitrator’s decision “will be in writing with a brief summary of the

arbitrator’s opinion.”

       Guyden fought Aetna’s motion to compel arbitration on two grounds. First, she argued

that SOX whistleblower claims are categorically nonarbitrable. Second, she claimed that certain

components of this specific arbitration process would prevent her from vindicating her statutory

rights. The district court rejected both challenges and dismissed the complaint in favor of

arbitration. Guyden v. Aetna Inc. (Guyden I), No. 3:05cv1652 (WWE), 2006 U.S. Dist. LEXIS

73353, at *1 (D. Conn. Sept. 25, 2006). It found no inherent conflict between arbitration and the

purposes underlying SOX. Id. at *12-13. It also found that because confidentiality is a common

aspect of arbitration, the confidentiality clause did not render the arbitration process created by

the Agreement unfair. Id. at *16. Finally, despite agreeing with Guyden that she might need


                                                  7
greater discovery than the Agreement permitted, the district court upheld the Agreement because

it found that the arbitrator was free to order additional discovery if it were needed. Id. at *18-19.

          Guyden appeals.



                                             DISCUSSION

          On appeal, Guyden raises two separate issues. First, she argues that SOX whistleblower

claims are categorically nonarbitrable because mandatory arbitration of such claims conflicts

with the policy objectives animating the whistleblower protection provision and SOX generally.

Second, she claims that the procedural requirements established in the Agreement will prevent

her from vindicating her statutory rights.

          We review de novo the district court’s determination of whether a statutory claim is

arbitrable. Oldroyd v. Elmira Sav. Bank, 134 F.3d 72, 76 (2d Cir. 1998).



                          I. Arbitrability of SOX Whistleblower Claims

          A court determining whether to stay proceedings pending arbitration must resolve four

issues:

                 first, it must determine whether the parties agreed to arbitrate; second, it
                 must determine the scope of that agreement; third, if federal statutory
                 claims are asserted, it must consider whether Congress intended those
                 claims to be nonarbitrable; and fourth, if the court concludes that some,
                 but not all, of the claims in the case are arbitrable, it must then decide
                 whether to stay the balance of the proceedings pending arbitration.

Id. at 75-76. Guyden does not challenge the existence of the arbitration agreement or that it

covers most employment-related disputes. Her appeal concerns the third prong: “whether



                                                   8
Congress intended [SOX whistleblower] claims to be nonarbitrable.” Id. She asserts that

Congress did so intend.

        Under the Federal Arbitration Act (“FAA”), arbitration agreements “shall be valid,

irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” 9 U.S.C. § 2. The FAA embodies the “liberal federal policy

favoring arbitration agreements” and “establishes that, as a matter of federal law, any doubts

concerning the scope of arbitrable issues should be resolved in favor of arbitration.” Moses H.

Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983). “This duty to enforce

arbitration agreements is not diminished when a party bound by an agreement raises a claim

founded on statutory rights.” Shearson/Am. Express Inc. v. McMahon, 482 U.S. 220, 226 (1987).

When statutory claims are involved, a party can prevent enforcement of the arbitration agreement

only by showing that “Congress intended to preclude a waiver of judicial remedies for the

statutory rights at issue.” Id. at 227. Proof of that intent could “be discoverable in the text of the

[statute], its legislative history, or an inherent conflict between arbitration and the [statute’s]

underlying purposes.” Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 26 (1991) (internal

quotation marks omitted).

        Guyden urges this Court to find an “inherent conflict” between SOX’s underlying

purposes and arbitration as a mechanism for resolving related disputes. The premise of Guyden’s

inherent conflict argument is that the SOX whistleblower provision has a public purpose in

addition to its private compensatory function. In Guyden’s view, an individual who brings a

SOX whistleblower claim is acting as a private attorney general, and the resulting litigation

serves as a vehicle for transmitting to the public information about the corporation’s fraudulent


                                                   9
activity. Her argument thus connects the SOX whistleblower provision with the policies of SOX

more generally, the purpose of which is to enforce the accountability and transparency needed for

well-functioning capital markets. S. REP. NO . 107-146, at pt. II(E). In other words, Guyden sees

her lawsuit against Aetna as having twin objectives: first, to compensate Guyden for her own

injuries; and second, “to bring serious auditing and accounting issues to the attention of

Defendant’s Board of Directors, shareholders, and . . . the investing public.” She points out that

Aetna has not yet disclosed the accounting irregularities that she claims to have discovered while

an employee, and she hopes to use this litigation “to make Defendant’s shareholders and the

investing public aware of Defendant’s internal control problems and its misleading corporate

disclosures, as well as its retaliatory termination of Plaintiff.”

        We dismissed similar arguments in Oldroyd, where we held that a retaliatory discharge

action brought under the Financial Institutions Reform, Recovery, and Enforcement Act of 1989

(“FIRREA”) was arbitrable. See 134 F.3d at 78; see also Pub. L. No. 101-73, 103 Stat. 183

(1989). There, the plaintiff sued his employer, a bank, for illegally firing him in retaliation for

having informed the United States Treasury Department Office of Thrift Supervision about

alleged bank fraud. Id. at 74. His claim was based on FIRREA’s whistleblower protection

provision, 12 U.S.C. § 1831j, which prohibits subject banks from discharging an employee in

retaliation for the employee having reported possible illegality to federal authorities. Id. at 75.

The defendant bank sought to compel arbitration based on an arbitration agreement covering all

employment disputes. Id. The plaintiff objected, arguing that arbitration of his whistleblower

claim was “contrary to the intent of Congress.” Id. at 77. He further claimed that arbitration

would defeat FIRREA’s purpose of “combatting fraud in the thrift industry,” a goal “more easily


                                                   10
achieved in federal court where, among other things, the proceedings are public, judges are

experienced in applying federal law, and appellate review is available.” Id. at 78.

       This Court disagreed and held that arbitration of the FIRREA whistleblower claim would

not interfere with the purposes of the Act. Id. at 79. Arbitration remained appropriate, we found,

because the “unique features of the federal system” cited by the plaintiff did not overcome “the

strong federal policy favoring arbitration . . ..” Id. at 78. In this regard, FIRREA was

“[in]distinguishable from the ADEA, ERISA and the Sherman Antitrust Act,” which all created

statutory rights that the Supreme Court had found arbitrable. Id. at 79.

       Our review of the legislative history of the SOX whistleblower provision confirms that

the result is the same here. The primary purpose of the statute is to provide a private remedy for

the aggrieved employee, not to publicize alleged corporate misconduct. Although Guyden

correctly points out that the broad purpose of the Sarbanes-Oxley Act is to strengthen the

integrity of capital markets, the whistleblower provision in particular fills a far narrower gap in

the law–it protects “employees when they take lawful acts to disclose information or otherwise

assist . . . in detecting and stopping actions which they reasonably believe to be fraudulent.” S.

REP. NO . 107-146, at pt. III. That protection, designed to “make [the] victim whole,” takes the

form of remedies that include “both reinstatement of the whistleblower, backpay, and

compensatory damages . . ..” Id. Remedies that “make [the] victim whole” protect and

compensate whistleblowers, but they do little to publicize the conduct of the corporate defendant.

Tellingly, and further undermining Guyden’s argument that the public purpose of SOX should

preclude arbitration, both Houses of Congress, acting separately, rejected versions of SOX that

would have prohibited mandatory arbitration of whistleblower claims. See S. 2010, 107th Cong.


                                                 11
§ 1514A(d)(2) (March 12, 2002 version) (“No employee may be compelled to adjudicate his or

her rights under this section pursuant to an arbitration agreement.”); H.R. 4098, 107th Cong. §

1514A(d)(2) (Apr. 9, 2002 version) (same); S. Rep. No. 107-146, at pt. V (May 6, 2002)

(reporting unanimous vote in favor of amendment that “removed the provision dealing with

arbitration agreements”).

       Moreover, a whistleblower need not show that the corporate defendant committed fraud

to prevail in her retaliation claim under § 1514A. The statute only requires the employee to

prove that she “reasonably believe[d]” that the defendant’s conduct violated federal law. 18

U.S.C. § 1514A(a)(1). The provision’s focus on the plaintiff’s state of mind rather than on the

defendant’s conduct is inconsistent with what Guyden argues is the statutory purpose—to employ

SOX retaliation litigation as a vehicle for publicizing corporate misconduct. It is far more

consistent with a statutory purpose to provide a strong compensatory mechanism for employees

subjected to adverse employment action as a result of their whistleblowing conduct. This

compensatory scheme is entirely consistent with mandatory arbitration, and Guyden’s ability to

“vindicate [her] statutory cause of action in the arbitral forum” ensures that SOX “will continue

to serve both its remedial and deterrent function.” Mitsubishi Motors Corp. v. Soler

Chrysler-Plymouth, Inc., 473 U.S. 614, 637 (1985). We recognize that arbitration is more

private than litigation and that Guyden will not have the same opportunity to expose publicly

Aetna’s alleged wrongdoing. As Oldroyd makes clear, however, the loss of a public forum in

which to air allegations of fraud does not undermine the statutory purpose of a whistleblower

protection provision. 134 F.3d at 78-79.




                                                12
       Because we find no inherent conflict between the purpose of the SOX whistleblower

protection provision and mandatory arbitration, we hold that such claims are arbitrable.



   II. Enforceability of the Confidentiality, “Brief Summary,” and Discovery Provisions

       Guyden also objects to three particular aspects of this particular arbitration arrangement.

First, she claims that the Agreement’s confidentiality clause will prevent other employees from

learning about her allegations against Aetna and thereby undermine one of the purposes of the

SOX whistleblower protection provision. Second, she attacks the requirement that the arbitrator

provide a “brief summary” of his or her decision, arguing that the brevity of the summary will

prevent effective review of the arbitrator’s decision. Third, she argues that the Agreement does

not provide for sufficient discovery.



       A. The Confidentiality Clause

       The Agreement includes the following confidentiality clause:

               All proceedings, including the arbitration hearing and decision, are private
               and confidential, unless otherwise required by law. Arbitration decisions
               may not be published or publicized without the consent of both the
               Grantee and the Company.

Guyden argues that this clause conflicts with one of the purposes of the SOX whistleblower

provision—to communicate to other employees that their rights will be protected if they report

wrongdoing. She believes that if she prevails on her claim, other employees should be able to

learn of her success and thereby be reminded of their rights under SOX.




                                                13
       We find some support for Guyden’s contention that “in the context of individual statutory

claims, a lack of public disclosure may systematically favor companies over individuals.” Cole

v. Burns Int’l Sec. Servs., 105 F.3d 1465, 1477 (D.C. Cir. 1997). Arbitration of SOX

whistleblower claims, like arbitration of any other statutory claims, can be expected to be more

private than litigation, and the private nature of the dispute resolution process might reduce

whatever incentive the fact of publicity instills in potential whistleblowers.2

       We agree, however, with the Fifth Circuit’s observation that confidentiality clauses are so

common in the arbitration context that Guyden’s “attack on the confidentiality provision is, in

part, an attack on the character of arbitration itself.” Iberia Credit Bureau, Inc. v. Cingular

Wireless LLC, 379 F.3d 159, 175 (5th Cir. 2004). The Supreme Court has warned against

“[s]uch generalized attacks on arbitration,” because they “rest on suspicion of arbitration as a

method of weakening the protections afforded in the substantive law to would-be complainants”

and consequently are “far out of step with our current strong endorsement of the federal statutes

favoring this method of resolving disputes.” Gilmer, 500 U.S. at 30 (internal quotation marks

and alterations omitted). Because confidentiality is a paradigmatic aspect of arbitration, our

determination that SOX whistleblower claims are arbitrable precludes Guyden’s challenge to the

privacy of the resulting arbitration.



       B. The “Brief Summary” Provision




       2
          We assume for the sake of argument that Guyden is correct in claiming that the public
litigation of SOX whistleblower claims would create a positive incentive for potential
whistleblowers to come forward.

                                                 14
       The Agreement states that “[u]nless otherwise agreed, the arbitrator’s decision will be in

writing with a brief summary of the arbitrator’s opinion.” Guyden argues that this provision will

prevent her from obtaining effective judicial review of the arbitrator’s decision, as the brevity of

the required summary will allow the arbitrator knowingly to ignore the law because “no one

would be the wiser.”3

       The Supreme Court addressed a similar claim in Gilmer, where the plaintiff challenged

arbitration of an Age Discrimination in Employment Act (“ADEA”) claim because “arbitrators

often will not issue written opinions,” a failure that the plaintiff alleged would result “in a lack of

public knowledge of employers’ discriminatory policies, an inability to obtain effective appellate

review, and a stifling of the law’s development.” Gilmer, 500 U.S. at 31. The Court observed

that the relevant arbitration rules required “that all arbitration awards be in writing, and that the

awards contain the names of the parties, a summary of the issues in controversy, and a

description of the award issued.” Id. at 31-32. Though the Court acknowledged that judicial

review of the arbitrator’s decision would be “limited,” it found that review “sufficient to ensure




       3
          Aetna asserts that Guyden is raising this issue for the first time on appeal and that this
Court should, therefore, decline to review it. This assertion is wrong. Guyden argued to the
district court that obtaining judicial review of any incorrect rulings by the arbitrator would be
“even more difficult because arbitrators are not required to make full findings of fact and law.”
Pl.’s Mem. of Law in Opp’n. to Mot. to Compel Arb. at 9 (Dec. 13, 2005). She further pointed
out that “pursuant to Aetna’s arbitration instructions, an arbitrator need only make a brief
summary of her opinion.” Id. She feared that “an arbitrator could find against Ms. Guyden even
though Aetna violated the law, and no one will be the wiser.” Id. Although Guyden did not raise
this claim in a separate section of her legal memorandum, she clearly identified the provision as
problematic for the same reasons she presents on appeal—that it might operate to insulate the
arbitrator’s decision from later review by requiring only a “brief” description of the basis for the
decision.

                                                  15
that arbitrators comply with the requirements of the statute . . ..” Id. at 32 n.4 (internal quotation

marks omitted).

        Guyden’s challenge fails for similar reasons. The arbitration agreement in Gilmer

required no more than is required by the instant Agreement. Guyden’s attack on the “brief

summary” requirement assumes that the arbitrator will knowingly refuse or fail to apply

controlling law and then insulate that failure from review through the form of its written

decision. She has provided us with no basis for that speculation, and we cannot rely on her fears

to find the Agreement unenforceable on this basis. See Mitsubishi Motors Corp., 473 U.S. at 634

(refusing “to indulge the presumption that the parties and arbitral body conducting a proceeding

will be unable or unwilling to retain competent, conscientious, and impartial arbitrators”); cf.

Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 90-91 (2000) (refusing to invalidate an

arbitration agreement based on speculation that the claimant might not be able to vindicate her

statutory rights).



        C. Discovery

        The arbitration agreement at issue allows for limited discovery:

                The Grantee and the Company shall be entitled to conduct limited pre-
                hearing discovery. Each may take the deposition of one person and
                anyone designated by the other as an expert witness . . .. Additional
                discovery may be permitted by the arbitrator upon a showing that it is
                necessary for that party to have a fair opportunity to present a claim or
                defense.

Guyden argues that the discovery permitted by the Agreement is inadequate to allow her to

present her claim. According to Guyden, she needs access to third-party discovery, subpoenas,



                                                  16
and document production. In response to Aetna’s argument that Guyden can apply to the

arbitrator for “[a]dditional discovery,” Guyden points out that she has limited resources, and

therefore will be unable to make the required showing.

       Guyden’s challenge is to some extent “an attack on the character of arbitration itself,”

Iberia Credit Bureau, Inc., 379 F.3d at 175, and courts generally treat arguments relating to

discovery provisions as “procedural in nature, and therefore left for an arbitrator to resolve,”

Kristian v. Comcast Corp., 446 F.3d 25, 43 (1st Cir. 2006); see also CIGNA HealthCare of St.

Louis, Inc. v. Kaiser, 294 F.3d 849, 855 (7th Cir. 2002). The discovery provision here

nevertheless raises serious questions about whether Guyden “effectively may vindicate [her]

statutory cause of action in the arbitral forum,” Mitsubishi Motors Corp., 473 U.S. at 637. We

agree with the district court that “limited discovery comprising one deposition of a fact witness is

unlikely to be adequate to advancement of [Guyden’s] whistleblowing claim.” Guyden I, 2006

U.S. Dist. LEXIS 73353, at *18. f the discovery limitations were strictly enforced, the

Agreement might well be unenforceable because it would not, under those circumstances, allow

Guyden a meaningful opportunity to present her claim.

       We need not determine what our decision would be under those circumstances, however,

because this Agreement gives the arbitrator the power to order additional discovery upon a

showing by Guyden that such discovery is necessary to enable her to present her claim. The

FAA also provides the arbitrator with further authority to compel the production of evidence and

witnesses at a pre-merits hearing. Stolt-Nielsen SA v. Celanese AG, 430 F.3d 567, 578-80 (2d

Cir. 2005). Guyden thus has both a contractual and a statutory basis for further discovery should

it prove necessary for her claim. Although Guyden asserts that she will be unable to make the


                                                 17
showing of necessity the arbitrator will require, her challenge assumes that, in violation of her

contractual and statutory rights, an arbitrator will deny her needed discovery. Guyden has

introduced no evidence that her fears are well-founded, however, and we must enforce the

Agreement unless and until the record proves otherwise. See Green Tree, 531 U.S. at 90-91

(enforcing arbitration agreement despite the risk of unbearable arbitration costs because the

record “contain[ed] hardly any information on the matter” and the risk was therefore “too

speculative to justify the invalidation of an arbitration agreement”).



                                         CONCLUSION

       For the reasons stated, we AFFIRM the judgment of the district court.




                                                 18